

EXHIBIT 10.3


SUPPLEMENTAL AGREEMENT




This Supplemental Agreement (“Supplemental Agreement”) is dated and effective as
of June 21, 2006 and is between TARH E&P Holdings, L.P. (“TARH”) and Foothills
Texas, Inc. (“Foothills”). TARH and Foothills may hereinafter be referred to as
“Party” or collectively as “Parties.”


This Supplemental Agreement relates to (i) that certain Purchase and Sale
Agreement dated as of June 21, 2006 relating to Foothills’ purchase of all of
TARH’s right, title and interest in and to certain crude oil and natural gas
properties, and associated assets, located in Goose Creek Field and East Goose
Creek Field, Harris County, Texas (the “Harris County Assets”), which agreement
shall hereinafter be referred to as the “Harris County Agreement”; and (ii) that
certain Purchase and Sale Agreement dated as of June 21, 2006 relating to
Foothills’ purchase of all of TARH’s right, title and interest in and to certain
crude oil and natural gas properties, and associated assets, located in
Cleveland Field, Liberty County, Texas and in Saratoga Field, Hardin County,
Texas, (the “Cleveland and Saratoga Assets”), which agreement shall hereinafter
be referred to as the “Cleveland and Saratoga Agreement.”


The Harris County Assets and the Cleveland and Saratoga Assets are sometimes
hereinafter collectively referred to as the “Assets.” The Harris County
Agreement and the Cleveland and Saratoga Agreement are sometimes hereinafter
collectively referred to as the “Purchase Agreements.”


Terms not otherwise defined herein shall have the meanings set forth in the
Purchase Agreements.


In consideration of the mutual covenants and agreements contained herein and in
the Purchase Agreements, the Parties hereby agree as follows:



 
1.
The transactions contemplated by each of the Purchase Agreements shall close
simultaneously and it shall be a condition to closing under each Purchase
Agreement that the Closing contemplated by such Purchase Agreement shall not
occur unless it occurs simultaneously with the transaction contemplated by the
other Purchase Agreement.




 
2.
Any occurrence of a default under the terms of Article 17 of either Purchase
Agreement shall constitute an event of default under Article 17 of both Purchase
Agreements and shall entitle the non-defaulting Party to the remedies set forth
in Article 17 of both Purchase Agreements.



 
 

--------------------------------------------------------------------------------

 

 
3.
For purposes of Article 8 of each Purchase Agreement, the Aggregate Title Defect
Value shall be determined by including all Title Defects relating to both the
Harris County Assets and the Cleveland and Saratoga Assets, subject to exclusion
of all Minimal Title Defects relating to any of the Assets. For purposes of
Article 8 of each Purchase Agreement, the determination whether or not the
Aggregate Title Defect Value exceeds 5% of the Purchase Price shall be
determined by reference to the combined Purchase Price for the Assets under the
terms of both Purchase Agreements.




 
4.
For purposes of Article 10 of each Purchase Agreement, the Aggregate
Environmental Defect Value shall be determined by including all Environmental
Defects relating to both the Harris County Assets and the Cleveland and Saratoga
Assets, subject to the exclusion of all Minimal Environmental Defects relating
to any of the Assets. For purposes of Article 10 of each Purchase Agreement, the
determination whether or not the Aggregate Environmental Defect Value exceeds 5%
of the Purchase Price shall be determined by reference to the combined Purchase
Price for the Assets under the terms of both Purchase Agreements.




 
5.
For purposes of Article 16 of each Purchase Agreement, the determination of
whether or not any Casualty Loss, as defined in the Purchase Agreements, exceeds
5% of the Purchase Price shall be determined by reference to the combined
Purchase Price paid for the Assets under the terms of both Purchase Agreements.




 
6.
For purposes of Article 3.3 of each Purchase Agreement, any adjustments to the
Purchase Price shall be made to the stock portion of the combined Purchase Price
paid for the Assets under the terms of both Purchase Agreements, and no
adjustments shall be made to the cash portion of the combined Purchase Price
paid for the Assets under the terms of both Purchase Agreements.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Supplemental Agreement as of
the date first written above, but effective the Effective Time.


 
TARH E&P Holdings, L.P.




By: /s/ Troy Gieselman_______________
Troy Gieselman
Secretary








FOOTHILLS TEXAS, INC.




By: /s/ Dennis B. Tower_______________
Dennis B. Tower
Chief Executive Officer
 


 
3

--------------------------------------------------------------------------------

 